 

Exhibit 10.3

 

 

PATENT AND TRADEMARK SECURITY AGREEMENT

This Agreement, dated as of October 30, 2002 is made by and between Digital
Angel Corporation, a Delaware corporation having a business location at the
address set forth below next to its signature (the “Debtor”), and Wells Fargo
Business Credit, Inc., a Minnesota corporation having a business location at the
address set forth below next to its signature (the “Secured Party”).

Recitals

The Debtor and the Secured Party are parties to a Credit and Security Agreement
of even date herewith (as the same may hereafter be amended, supplemented or
restated from time to time, the “Credit Agreement”) setting forth the terms on
which the Secured Party may now or hereafter extend credit to or for the account
of the Debtor.

As a condition to extending credit to or for the account of the Debtor, the
Secured Party has required the execution and delivery of this Agreement by the
Debtor.

ACCORDINGLY, in consideration of the mutual covenants contained in the Loan
Documents and herein, the parties hereby agree as follows:


1.             DEFINITIONS.  ALL TERMS DEFINED IN THE RECITALS HERETO OR IN THE
CREDIT AGREEMENT THAT ARE NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
GIVEN TO THEM THEREIN. IN ADDITION, THE FOLLOWING TERMS HAVE THE MEANINGS SET
FORTH BELOW:

“Obligations” means each and every debt, liability and obligation of every type
and description arising under or in connection with any Loan Document (as
defined in the Credit Agreement) which the Debtor may now or at any time
hereafter owe to the Secured Party, whether such debt, liability or obligation
now exists or is hereafter created or incurred and whether it is or may be
direct or indirect, due or to become due, absolute or contingent, primary or
secondary, liquidated or unliquidated, independent, joint, several or joint and
several, and including specifically, but not limited to, the Obligations (as
defined in the Credit Agreement).

“Patents” means all of the Debtor’s right, title and interest in and to patents
or applications for patents, fees or royalties with respect to each, and
including without limitation the right to sue for past infringement and damages
therefor, and licenses thereunder, all as presently existing or hereafter
arising or acquired, including without limitation the patents listed on Exhibit
A.

“Security Interest” has the meaning given in Section 2.

“Trademarks” means all of the Debtor’s right, title and interest in and to:
(i) trademarks, service marks, collective membership marks, registrations and

--------------------------------------------------------------------------------


 

applications for registration for each, and the respective goodwill associated
with each, (ii) licenses, fees or royalties with respect to each, (iii) the
right to sue for past, present and future infringement, dilution and damages
therefor, (iv) and licenses thereunder, all as presently existing or hereafter
arising or acquired, including, without limitation, the marks listed on Exhibit
B.


2.             SECURITY INTEREST. THE DEBTOR HEREBY IRREVOCABLY PLEDGES AND
ASSIGNS TO, AND GRANTS THE SECURED PARTY A SECURITY INTEREST (THE “SECURITY
INTEREST”) WITH POWER OF SALE TO THE EXTENT PERMITTED BY LAW, IN THE PATENTS AND
IN THE TRADEMARKS TO SECURE PAYMENT OF THE OBLIGATIONS. AS SET FORTH IN THE
CREDIT AGREEMENT, THE SECURITY INTEREST IS COUPLED WITH A SECURITY INTEREST IN
SUBSTANTIALLY ALL OF THE PERSONAL PROPERTY OF THE DEBTOR.  THIS AGREEMENT GRANTS
ONLY THE SECURITY INTEREST HEREIN DESCRIBED, IS NOT INTENDED TO AND DOES NOT
AFFECT ANY PRESENT TRANSFER OF TITLE OF ANY TRADEMARK REGISTRATION OR
APPLICATION AND MAKES NO ASSIGNMENT AND GRANTS NO RIGHT TO ASSIGN OR PERFORM ANY
OTHER ACTION WITH RESPECT TO ANY INTENT TO USE TRADEMARK APPLICATION, UNLESS
SUCH ACTION IS PERMITTED UNDER 15 U.S.C. § 1060.


3.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS. THE DEBTOR
REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


(A)           EXISTENCE; AUTHORITY. THE DEBTOR IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF ITS STATE OF
INCORPORATION, AND THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED BY ALL
NECESSARY CORPORATE ACTION ON THE PART OF THE DEBTOR.


(B)           PATENTS. EXHIBIT A ACCURATELY LISTS ALL PATENTS OWNED OR
CONTROLLED BY THE DEBTOR AS OF THE DATE HEREOF, OR TO WHICH THE DEBTOR HAS A
RIGHT AS OF THE DATE HEREOF TO HAVE ASSIGNED TO IT, AND ACCURATELY REFLECTS THE
EXISTENCE AND STATUS OF APPLICATIONS AND LETTERS PATENT PERTAINING TO THE
PATENTS AS OF THE DATE HEREOF. IF AFTER THE DATE HEREOF, THE DEBTOR OWNS,
CONTROLS OR HAS A RIGHT TO HAVE ASSIGNED TO IT ANY PATENTS NOT LISTED ON EXHIBIT
A, OR IF EXHIBIT A CEASES TO ACCURATELY REFLECT THE EXISTENCE AND STATUS OF
APPLICATIONS AND LETTERS PATENT PERTAINING TO THE PATENTS, THEN THE DEBTOR SHALL
WITHIN 60 DAYS PROVIDE WRITTEN NOTICE TO THE SECURED PARTY WITH A REPLACEMENT
EXHIBIT A, WHICH UPON ACCEPTANCE BY THE SECURED PARTY SHALL BECOME PART OF THIS
AGREEMENT.


(C)           TRADEMARKS. EXHIBIT B ACCURATELY LISTS ALL TRADEMARKS OWNED OR
CONTROLLED BY THE DEBTOR AS OF THE DATE HEREOF AND ACCURATELY REFLECTS THE
EXISTENCE AND STATUS OF TRADEMARKS AND ALL APPLICATIONS AND REGISTRATIONS
PERTAINING THERETO AS OF THE DATE HEREOF; PROVIDED, HOWEVER, THAT EXHIBIT B NEED
NOT LIST COMMON LAW MARKS (I.E., TRADEMARKS FOR WHICH THERE ARE NO APPLICATIONS
OR REGISTRATIONS) WHICH ARE NOT MATERIAL TO THE DEBTOR’S OR ANY AFFILIATE’S
BUSINESS(ES).  IF AFTER THE DATE HEREOF, THE DEBTOR OWNS OR CONTROLS ANY
TRADEMARKS NOT LISTED ON EXHIBIT B (OTHER THAN COMMON LAW MARKS WHICH ARE NOT
MATERIAL TO THE DEBTOR’S OR ANY AFFILIATE’S BUSINESS(ES)), OR IF EXHIBIT B
CEASES TO ACCURATELY REFLECT THE EXISTENCE AND STATUS OF APPLICATIONS AND
REGISTRATIONS PERTAINING TO THE TRADEMARKS, THEN THE DEBTOR SHALL PROMPTLY
PROVIDE WRITTEN NOTICE TO THE SECURED PARTY WITH A REPLACEMENT EXHIBIT B, WHICH
UPON ACCEPTANCE BY THE SECURED PARTY SHALL BECOME PART OF THIS AGREEMENT.

2

--------------------------------------------------------------------------------


 

 


(D)           AFFILIATES. AS OF THE DATE HEREOF, NO AFFILIATE OWNS, CONTROLS, OR
HAS A RIGHT TO HAVE ASSIGNED TO IT ANY ITEMS THAT WOULD, IF SUCH ITEM WERE OWNED
BY THE DEBTOR, CONSTITUTE PATENTS OR TRADEMARKS. IF AFTER THE DATE HEREOF ANY
AFFILIATE OWNS, CONTROLS, OR HAS A RIGHT TO HAVE ASSIGNED TO IT ANY SUCH ITEMS,
THEN THE DEBTOR SHALL PROMPTLY EITHER: (I) CAUSE SUCH AFFILIATE TO ASSIGN ALL OF
ITS RIGHTS IN SUCH ITEM(S) TO THE DEBTOR; OR (II) NOTIFY THE SECURED PARTY OF
SUCH ITEM(S) AND CAUSE SUCH AFFILIATE TO EXECUTE AND DELIVER TO THE SECURED
PARTY A PATENT AND TRADEMARK SECURITY AGREEMENT SUBSTANTIALLY IN THE FORM OF
THIS AGREEMENT.


(E)           TITLE. THE DEBTOR HAS ABSOLUTE TITLE TO EACH PATENT AND EACH
TRADEMARK LISTED ON EXHIBITS A AND B, FREE AND CLEAR OF ALL LIENS EXCEPT
PERMITTED LIENS. THE DEBTOR (I) WILL HAVE, AT THE TIME THE DEBTOR ACQUIRES ANY
RIGHTS IN PATENTS OR TRADEMARKS HEREAFTER ARISING, ABSOLUTE TITLE TO EACH SUCH
PATENT OR TRADEMARK FREE AND CLEAR OF ALL LIENS EXCEPT PERMITTED LIENS, AND
(II) WILL KEEP ALL PATENTS AND TRADEMARKS FREE AND CLEAR OF ALL LIENS EXCEPT
PERMITTED LIENS.


(F)            NO SALE. EXCEPT AS PERMITTED IN THE CREDIT AGREEMENT, THE DEBTOR
WILL NOT ASSIGN, TRANSFER, ENCUMBER OR OTHERWISE DISPOSE OF THE PATENTS OR
TRADEMARKS, OR ANY INTEREST THEREIN, WITHOUT THE SECURED PARTY’S PRIOR WRITTEN
CONSENT.


(G)           DEFENSE. THE DEBTOR WILL AT ITS OWN EXPENSE AND USING COMMERCIALLY
REASONABLE EFFORTS, PROTECT AND DEFEND THE PATENTS AND TRADEMARKS AGAINST ALL
CLAIMS OR DEMANDS OF ALL PERSONS OTHER THAN THOSE HOLDING PERMITTED LIENS.


(H)           MAINTENANCE. THE DEBTOR WILL AT ITS OWN EXPENSE MAINTAIN THE
PATENTS AND THE TRADEMARKS TO THE EXTENT REASONABLY ADVISABLE IN ITS BUSINESS
INCLUDING, BUT NOT LIMITED TO, FILING ALL APPLICATIONS TO OBTAIN LETTERS PATENT
OR TRADEMARK REGISTRATIONS AND ALL AFFIDAVITS, MAINTENANCE FEES, ANNUITIES, AND
RENEWALS POSSIBLE WITH RESPECT TO LETTERS PATENT, TRADEMARK REGISTRATIONS AND
APPLICATIONS THEREFOR.  THE DEBTOR COVENANTS THAT IT WILL NOT ABANDON NOR FAIL
TO PAY ANY MAINTENANCE FEE OR ANNUITY DUE AND PAYABLE ON ANY PATENT OR
TRADEMARK, NOR FAIL TO FILE ANY REQUIRED AFFIDAVIT OR RENEWAL IN SUPPORT
THEREOF, WITHOUT FIRST PROVIDING THE SECURED PARTY:  (I) SUFFICIENT WRITTEN
NOTICE, OF AT LEAST 30 DAYS, TO ALLOW THE SECURED PARTY TO TIMELY PAY ANY SUCH
MAINTENANCE FEES OR ANNUITIES WHICH MAY BECOME DUE ON ANY PATENTS OR TRADEMARKS,
OR TO FILE ANY AFFIDAVIT OR RENEWAL WITH RESPECT THERETO, AND (II) A SEPARATE
WRITTEN POWER OF ATTORNEY OR OTHER AUTHORIZATION TO PAY SUCH MAINTENANCE FEES OR
ANNUITIES, OR TO FILE SUCH AFFIDAVIT OR RENEWAL, SHOULD SUCH BE NECESSARY OR
DESIRABLE.


(I)            SECURED PARTY’S RIGHT TO TAKE ACTION. IF THE DEBTOR FAILS TO
PERFORM OR OBSERVE ANY OF ITS COVENANTS OR AGREEMENTS SET FORTH IN THIS SECTION
3, AND IF SUCH FAILURE CONTINUES FOR A PERIOD OF TEN (10) CALENDAR DAYS AFTER
THE SECURED PARTY GIVES THE DEBTOR WRITTEN NOTICE THEREOF (OR, IN THE CASE OF
THE AGREEMENTS CONTAINED IN SUBSECTION (H), IMMEDIATELY UPON THE OCCURRENCE OF
SUCH FAILURE, WITHOUT NOTICE OR LAPSE OF TIME), OR IF THE DEBTOR NOTIFIES THE
SECURED PARTY THAT IT INTENDS TO ABANDON A PATENT OR TRADEMARK, THE SECURED
PARTY MAY (BUT NEED NOT) PERFORM OR OBSERVE SUCH COVENANT OR AGREEMENT OR TAKE
STEPS TO PREVENT SUCH INTENDED ABANDONMENT ON BEHALF AND IN THE NAME, PLACE AND
STEAD OF

3

--------------------------------------------------------------------------------


 

 


THE DEBTOR (OR, AT THE SECURED PARTY’S OPTION, IN THE SECURED PARTY’S OWN NAME)
AND MAY (BUT NEED NOT) TAKE ANY AND ALL OTHER ACTIONS WHICH THE SECURED PARTY
MAY REASONABLY DEEM NECESSARY TO CURE OR CORRECT SUCH FAILURE OR PREVENT SUCH
INTENDED ABANDONMENT.


(J)            COSTS AND EXPENSES. EXCEPT TO THE EXTENT THAT THE EFFECT OF SUCH
PAYMENT WOULD BE TO RENDER ANY LOAN OR FORBEARANCE OF MONEY USURIOUS OR
OTHERWISE ILLEGAL UNDER ANY APPLICABLE LAW, THE DEBTOR SHALL PAY THE SECURED
PARTY ON DEMAND THE AMOUNT OF ALL MONEYS EXPENDED AND ALL COSTS AND EXPENSES
(INCLUDING REASONABLE ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY THE SECURED
PARTY IN CONNECTION WITH OR AS A RESULT OF THE SECURED PARTY’S TAKING ACTION
UNDER SUBSECTION (I) OR EXERCISING ITS RIGHTS UNDER SECTION 6, TOGETHER WITH
INTEREST THEREON FROM THE DATE EXPENDED OR INCURRED BY THE SECURED PARTY AT THE
DEFAULT RATE.


(K)           POWER OF ATTORNEY. TO FACILITATE THE SECURED PARTY’S TAKING ACTION
UNDER SUBSECTION (I) AND EXERCISING ITS RIGHTS UNDER SECTION 6, THE DEBTOR
HEREBY IRREVOCABLY APPOINTS (WHICH APPOINTMENT IS COUPLED WITH AN INTEREST) THE
SECURED PARTY, OR ITS DELEGATE, AS THE ATTORNEY–IN–FACT OF THE DEBTOR WITH THE
RIGHT (BUT NOT THE DUTY) FROM TIME TO TIME TO CREATE, PREPARE, COMPLETE,
EXECUTE, DELIVER, ENDORSE OR FILE, IN THE NAME AND ON BEHALF OF THE DEBTOR, ANY
AND ALL INSTRUMENTS, DOCUMENTS, APPLICATIONS, FINANCING STATEMENTS, AND OTHER
AGREEMENTS AND WRITINGS REQUIRED TO BE OBTAINED, EXECUTED, DELIVERED OR ENDORSED
BY THE DEBTOR UNDER THIS SECTION 3, OR, NECESSARY FOR THE SECURED PARTY, AFTER
AN EVENT OF DEFAULT, TO ENFORCE OR USE THE PATENTS OR TRADEMARKS OR TO GRANT OR
ISSUE ANY EXCLUSIVE OR NON–EXCLUSIVE LICENSE UNDER THE PATENTS OR TRADEMARKS TO
ANY THIRD PARTY, OR TO SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER OR OTHERWISE
TRANSFER TITLE IN OR DISPOSE OF THE PATENTS OR TRADEMARKS TO ANY THIRD PARTY.
THE DEBTOR HEREBY RATIFIES ALL THAT SUCH ATTORNEY SHALL LAWFULLY DO OR CAUSE TO
BE DONE BY VIRTUE HEREOF. THE POWER OF ATTORNEY GRANTED HEREIN SHALL TERMINATE
UPON THE TERMINATION OF THE CREDIT AGREEMENT AS PROVIDED THEREIN AND THE PAYMENT
AND PERFORMANCE OF ALL OBLIGATIONS.


4.             DEBTOR’S USE OF THE PATENTS AND TRADEMARKS. THE DEBTOR SHALL BE
PERMITTED TO CONTROL AND MANAGE THE PATENTS AND TRADEMARKS, INCLUDING THE RIGHT
TO EXCLUDE OTHERS FROM MAKING, USING OR SELLING ITEMS COVERED BY THE PATENTS AND
TRADEMARKS AND ANY LICENSES THEREUNDER, IN THE SAME MANNER AND WITH THE SAME
EFFECT AS IF THIS AGREEMENT HAD NOT BEEN ENTERED INTO, SO LONG AS NO EVENT OF
DEFAULT OCCURS AND REMAINS UNCURED.


5.             EVENTS OF DEFAULT. EACH OF THE FOLLOWING OCCURRENCES SHALL
CONSTITUTE AN EVENT OF DEFAULT UNDER THIS AGREEMENT (HEREIN CALLED “EVENT OF
DEFAULT”):  (A) AN EVENT OF DEFAULT, AS DEFINED IN THE CREDIT AGREEMENT, SHALL
OCCUR; OR (B) THE DEBTOR SHALL FAIL PROMPTLY TO OBSERVE OR PERFORM ANY COVENANT
OR AGREEMENT HEREIN BINDING ON IT; OR (C) ANY OF THE REPRESENTATIONS OR
WARRANTIES CONTAINED IN SECTION 3 SHALL PROVE TO HAVE BEEN INCORRECT IN ANY
MATERIAL RESPECT WHEN MADE.


6.             REMEDIES. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND AT ANY
TIME THEREAFTER, THE SECURED PARTY MAY, AT ITS OPTION, TAKE ANY OR ALL OF THE
FOLLOWING ACTIONS:

 

4

--------------------------------------------------------------------------------


 

 


(A)           THE SECURED PARTY MAY EXERCISE ANY OR ALL REMEDIES AVAILABLE UNDER
THE CREDIT AGREEMENT.


(B)           THE SECURED PARTY MAY SELL, ASSIGN, TRANSFER, PLEDGE, ENCUMBER OR
OTHERWISE DISPOSE OF THE PATENTS AND TRADEMARKS.


(C)           THE SECURED PARTY MAY ENFORCE THE PATENTS AND TRADEMARKS AND ANY
LICENSES THEREUNDER, AND IF SECURED PARTY SHALL COMMENCE ANY SUIT FOR SUCH
ENFORCEMENT, THE DEBTOR SHALL, AT THE REQUEST OF SECURED PARTY, DO ANY AND ALL
LAWFUL ACTS AND EXECUTE ANY AND ALL PROPER DOCUMENTS REQUIRED BY SECURED PARTY
IN AID OF SUCH ENFORCEMENT.


7.             MISCELLANEOUS. THIS AGREEMENT CAN BE WAIVED, MODIFIED, AMENDED,
TERMINATED OR DISCHARGED, AND THE SECURITY INTEREST CAN BE RELEASED, ONLY
EXPLICITLY IN A WRITING SIGNED BY THE SECURED PARTY. A WAIVER SIGNED BY THE
SECURED PARTY SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE GIVEN. MERE DELAY OR FAILURE TO ACT SHALL NOT PRECLUDE THE
EXERCISE OR ENFORCEMENT OF ANY OF THE SECURED PARTY’S RIGHTS OR REMEDIES. ALL
RIGHTS AND REMEDIES OF THE SECURED PARTY SHALL BE CUMULATIVE AND MAY BE
EXERCISED SINGULARLY OR CONCURRENTLY, AT THE SECURED PARTY’S OPTION, AND THE
EXERCISE OR ENFORCEMENT OF ANY ONE SUCH RIGHT OR REMEDY SHALL NEITHER BE A
CONDITION TO NOR BAR THE EXERCISE OR ENFORCEMENT OF ANY OTHER. ALL NOTICES TO BE
GIVEN TO DEBTOR UNDER THIS AGREEMENT SHALL BE GIVEN IN THE MANNER AND WITH THE
EFFECT PROVIDED IN THE CREDIT AGREEMENT. THE SECURED PARTY SHALL NOT BE
OBLIGATED TO PRESERVE ANY RIGHTS THE DEBTOR MAY HAVE AGAINST PRIOR PARTIES, TO
REALIZE ON THE PATENTS AND TRADEMARKS AT ALL OR IN ANY PARTICULAR MANNER OR
ORDER, OR TO APPLY ANY CASH PROCEEDS OF PATENTS AND TRADEMARKS IN ANY PARTICULAR
ORDER OF APPLICATION. THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF THE DEBTOR AND THE SECURED PARTY AND THEIR RESPECTIVE PARTICIPANTS,
SUCCESSORS AND ASSIGNS AND SHALL TAKE EFFECT WHEN SIGNED BY THE DEBTOR AND
DELIVERED TO THE SECURED PARTY, AND THE DEBTOR WAIVES NOTICE OF THE SECURED
PARTY’S ACCEPTANCE HEREOF. THE SECURED PARTY MAY EXECUTE THIS AGREEMENT IF
APPROPRIATE FOR THE PURPOSE OF FILING, BUT THE FAILURE OF THE SECURED PARTY TO
EXECUTE THIS AGREEMENT SHALL NOT AFFECT OR IMPAIR THE VALIDITY OR EFFECTIVENESS
OF THIS AGREEMENT. A CARBON, PHOTOGRAPHIC OR OTHER REPRODUCTION OF THIS
AGREEMENT OR OF ANY FINANCING STATEMENT SIGNED BY THE DEBTOR SHALL HAVE THE SAME
FORCE AND EFFECT AS THE ORIGINAL FOR ALL PURPOSES OF A FINANCING STATEMENT. THIS
AGREEMENT SHALL BE GOVERNED BY THE INTERNAL LAW OF COLORADO WITHOUT REGARD TO
CONFLICTS OF LAW PROVISIONS. IF ANY PROVISION OR APPLICATION OF THIS AGREEMENT
IS HELD UNLAWFUL OR UNENFORCEABLE IN ANY RESPECT, SUCH ILLEGALITY OR
UNENFORCEABILITY SHALL NOT AFFECT OTHER PROVISIONS OR APPLICATIONS WHICH CAN BE
GIVEN EFFECT AND THIS AGREEMENT SHALL BE CONSTRUED AS IF THE UNLAWFUL OR
UNENFORCEABLE PROVISION OR APPLICATION HAD NEVER BEEN CONTAINED HEREIN OR
PRESCRIBED HEREBY. ALL REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS
AGREEMENT SHALL SURVIVE THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE CREATION AND PAYMENT OF THE OBLIGATIONS.

THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS AGREEMENT.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Patent and Trademark Security
Agreement as of the date written above.

 

Digital Angel Corporation

 

DIGITAL ANGEL CORPORATION

490 Villaume Avenue

 

 

St. Paul, MN 55075-2443

 

 

 

 

By:

 

 

 

Name:

Randolph K. Geissler

 

 

Its 

Chief Executive Officer

 

 

 

 

 

 

Wells Fargo Business Credit, Inc.

 

WELLS FARGO BUSINESS CREDIT, INC.

Wells Fargo Business Credit, Inc.

 

 

MAC N9312-040

 

 

Sixth and Marquette

 

By:

 

Minneapolis, MN  55479

 

Name:

Michael L. Guillou

 

 

Its:

Assistant Vice President

 

 

STATE OF MINNESOTA

)

 

)

COUNTY OF HENNEPIN

)

 

 

The foregoing instrument was acknowledged before me this 30th day of October,
2002 by James P. Santelli, the Vice President-Finance of Digital Angel
Corporation, a Delaware corporation, on behalf of the corporation.

 

 

 

 

 

 

 

Notary Public

 

 

STATE OF MINNESOTA

)

 

)

COUNTY OF HENNEPIN

)

 

 

 

                                The foregoing instrument was acknowledged before
me this 30th day of October, 2002, by Michael L. Guillou, an Assistant Vice
President of Wells Fargo Business Credit, Inc., a Minnesota corporation, on
behalf of the corporation.

 

 

 

 

 

 

Notary Public

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

UNITED STATES ISSUED PATENTS

 

 

Title

 

Patent Number

 

Issue Date

See Attached

 

 

 

 

 

 

 

UNITED STATES PATENT APPLICATIONS

 

 

Title

 

Serial Number

 

Issue Date

See Attached

 

 

 

 

 

 

 

FOREIGN ISSUED PATENTS

 

 

Title

 

Country

 

Patent Number

 

Issue Date

See Attached

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

UNITED STATES ISSUED TRADEMARKS, SERVICE MARKS

AND COLLECTIVE MEMBERSHIP MARKS

 

REGISTRATIONS

 

Mark

 

Registration Number

 

Registration Date

Digital Angel

 

78/001,378

 

March 28, 2000

Avenger

 

75/383,433

 

November 3, 1997

Biobond

 

74/599108

 

November 15, 1994

Destron

 

73/567794

 

January 12, 1985

e.TAG

 

75/814,489

 

October 4, 1999

Fearing

 

2,312,960

 

February 1, 2000

Hog Max®

 

1,931,470

 

October 31, 1995

ID

 

73/464454

 

February 6, 1984

Infecta-Guard®

 

1,828,749

 

March 29, 1994

Infodex

 

74/114896

 

November 13, 1990

Intelli-Reader

 

74/370468

 

March 19, 1993

Lasermark

 

75/373740

 

October 14, 1997

Laser Stamp

 

76/137178

 

September 29, 2000

Lifechip

 

74/242057

 

January 31, 1992

PetConnect

 

 

 

 

PigSMART

 

 

 

 

Pocket Reader

 

74/599109

 

November 15, 1994

Pocket-Reader EX

 

74/733720

 

September 25, 1995

Snap Tag

 

 

 

August 13, 2001

System ID

 

73/471734

 

March 22, 1984

Tab Design

 

74/284746

 

June 8, 1992

Tamper Cap®

 

75/490776

 

May 26, 1998

Vet Tag®

 

1,659,223

 

February 5, 1990

X-Flex

 

2,186,330

 

September 1, 1998

 

 

APPLICATIONS

 

 

COLLECTIVE MEMBERSHIP MARKS

 

 

UNREGISTERED MARKS

 

 

--------------------------------------------------------------------------------